Exhibit (a)(1)(i) GREATER ATLANTIC FINANCIAL CORP. OFFER TO PURCHASE FOR CASH NOT LESS THAN 505,% CUMULATIVE CONVERTIBLE TRUST PREFERRED SECURITIES AT A PURCHASE PRICE OF $1.05 PER SECURITY THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., EASTERN TIME, ON , 2009, UNLESS THE OFFER AND WITHDRAWAL RIGHTS ARE EXTENDED Greater Atlantic Financial Corp., a Delaware corporation (“Greater Atlantic” or the “Company” or “we”), is offering to purchase, for cash, all of the outstanding 6.50% Cumulative Convertible Trust Preferred Securities (the “Securities”) issued by Greater Atlantic Capital Trust I (the “Trust”). The tender offer will be conducted upon the terms and subject to the conditions set forth in this offer to purchase and the letter of transmittal (as they may be amended and supplemented from time to time). We will pay $1.05 in cash, less any applicable withholding taxes and without interest, for each Security that is properly tendered and not properly withdrawn. All Securities tendered will be acquired at the same purchase price.
